Citation Nr: 0102334	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic bursitis of the right shoulder with degenerative 
arthritis of the acromioclavicular joint with calcific 
tendonitis and roughening of the greater tuberosity, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating determination 
by the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In current status the 
case returns to the Board following the completion of 
development made pursuant to its August 1999 remand.


FINDINGS OF FACT

1.  The evidence required for proper adjudication of the 
issue on appeal has been obtained to the extent possible.

2.  Prior to January 6, 1997, the service-connected right 
shoulder was manifested by pain, including on use, productive 
of functional impairment comparable to no more than 
limitation of motion of the arm at shoulder level.

3.  Since March 1, 1997, the veteran's service-connected 
right shoulder disability is manifested by degenerative 
changes of the acromioclavicular joint pain, which is 
increased with activity and normal range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for 
chronic bursitis of the right shoulder with degenerative 
arthritis of the acromioclavicular joint with calcific 
tendonitis and roughening of the greater tuberosity between 
July 1, 1996 and January 6, 1997, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Codes 5019, 5201 (2000); Fenderson v. West, 12 
Vet. App. 119, 126 (1999); DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

2.  Since March 1, 1997, the criteria for an evaluation in 
excess of 10 percent for chronic bursitis of the right 
shoulder with degenerative arthritis of the acromioclavicular 
joint with calcific tendonitis and roughening of the greater 
tuberosity have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.71a, Codes 5019, 5201 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran sustained injury to 
his right shoulder while playing football in 1967 and a 
diagnosis of chronic subacromial bursitis was made.  He 
subsequently re-injured the right shoulder in 1977.  

On VA examination in October 1996 the veteran reported that 
since his inservice injuries he could move the arm forwards 
and backwards but if he ignored the pain he could reach the 
shoulder up completely, otherwise the shoulder was limited to 
90 degrees.  There were no other clinical findings reported.  
X-rays of the right shoulder degenerative arthritic changes 
of the right acromioclavicular joint and evidence of calcific 
tendinitis and roughening of the greater tuberosities.  The 
assessment was right shoulder bursitis and rotator cuff tear.  

Of record are medical treatment reports from the Naval 
Hospital dated from 1996 to 1997.  In January 1997, the 
veteran complained of occasional right shoulder pain with 
difficulty with overhead activities and an inability to sleep 
on his right arm.  He gave a history of two injuries to the 
right arm.  MRI revealed inflammation in the supraspinatus 
tendon with probable rotator cuff tear.  Examination of the 
right upper extremity revealed full range of motion with 
positive impingement and 1 grade weakness to external 
rotation in abduction.  A subacromial injection removed a 
majority of the pain however the veteran continued to have 
weakness.  Neurologic examination was within normal limits.  
X-rays showed a mildly high-riding humeral head and bony 
abnormality at the level of the insertion of the 
supraspinatus muscle, acromion was type I.  There were mild 
osteoarthritic changes within the acromioclavicular joint 
without significant undersurface spurring.  The veteran 
underwent arthroscopic surgery, rotator cuff repair and 
acromioplasty.  Also of record is a schedule of his post-
surgical physical therapy from February 1997 to March 1997.  

The record reflects that he was granted a temporary total 
(100 percent) convalescence evaluation under the provisions 
of 38 C.F.R. § 4.30 (paragraph 30) from January 6, 1997 to 
February 28, 1997.

In his VA Form 9 dated in April 1997 the veteran stated that 
after his retirement from service the right shoulder pain 
became so severe that he could barely lift his arm.  He also 
stated that although his recent operation relieved his pain 
significantly he still had limited movement with pain, which 
has restricted the type of employment he has sought.  He 
indicated that his shoulder had not been properly diagnosed 
and treated in the past and that because of the length of 
time his pain and injury to his shoulder has existed he feels 
that it is permanently damaged.  

Also of record is a Report for Medical Authorization from the 
United States Postal Service (USPS) in connection with the 
veteran's application for employment.  On that report the 
veteran indicated that his right shoulder bursitis was "not 
really a problem" and that he had surgery to repair a 
rotator cuff tear in January 1997.  

Lay statements from the veteran dated in April and July 1999 
indicate that he subsequently began employment with the USPS.

Also a VA Form 4142 dated August 1999 authorizing release of 
information from U.S. Naval Hospital in North Charleston, 
South Carolina remains unexecuted.  The veteran noted post-
surgical physical therapy from U.S. Naval Hospital from 
February to April in 1997.  

On VA examination in September 1999 the examiner reported the 
veteran's history of right shoulder pain since his inservice 
accident.  A physician diagnosed dislocation and he underwent 
splinting.  He reinjured the shoulder several years later 
diagnosed as a hairline fracture and underwent a closed 
reduction.  The pain continued and he saw another physician 
who diagnosed a rotator cuff tear and he underwent surgery to 
repair the rotator cuff.  The pain is now intermittent and 
confined to the right shoulder.  Activity makes it worse but 
rest helps and the veteran takes Motrin as needed.  Active 
range of motion of his right shoulder in forward flexion was 
0 to 180 degrees, extension to 50 degrees, internal rotation 
to 90 degrees, external rotation to 90 degrees, abduction to 
90 degrees and adduction to 50 degrees.  The examiner noted 
that these were all normal ranges of motion for the veteran's 
right shoulder.  Sensation was intact to pinprick and light 
touch over the dermatomes of the shoulder.  Muscle strength 
of the shoulder muscles was 5/5 in all joints and deep tendon 
reflexes were present at the biceps and triceps.  There was 
no pain on palpation of any of the shoulder joints.  There 
was no edema, erythema or instability of the shoulder joints.  
There was no crepitus on range of motion and no bony or soft 
tissue abnormalities of the shoulder joints.  Gait was 
completely non-antalgic, without the use of any assistive 
device and there was no limp.  There were no other focal 
neuromuscular deficits.  

Clinically the veteran had pain in the right shoulder with no 
evidence of any significant focal neuromuscular or functional 
deficits on examination.  There was also no functional 
impairment of the shoulder during the examination.  There was 
no disability, which resulted from pain or pain on motion.  
There was no weakness, incoordination, reduction of endurance 
or loss of range of motion.  The examiner noted that he 
reviewed the pertinent parts of the veteran's claims folder 
pursuant to the Board's Remand.

In a statement dated in February 2000 the veteran expressed 
dissatisfaction with the September 1999 examination.  In a 
subsequent statement dated in July 2000 the veteran indicated 
that he still has pain in his shoulder and restricted 
movement.  Specifically he stated that he could lift his 
right arm above his shoulder with discomfort and some pain.  
He stated that his shoulder becomes weakened whenever he uses 
his right hand and arm in a circular motion and that he could 
not throw a softball lifting his arm above his shoulder 
without pain.  He stated that following his retirement from 
service in 1996 he was unable to continue working at two 
civilian jobs due to shoulder pain.  He also stated that his 
January 1997 surgery "relieved the pain tremendously, and 
also improved the use and movement" of the shoulder.  He 
indicated that he could sleep comfortably most nights.  He 
stated that he was presently employed in a position that did 
not require lifting over his shoulder or continuous rotation-
type movements.

Analysis

All relevant facts have been properly developed, and no 
further assistance to the veteran is required in order to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski , 1 Vet. App. 589, 592 (1995).  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Bursitis is rated, as degenerative arthritis, on the basis of 
limitation of motion of the affected parts.  38 C.F.R. § 
4.171a, Code 5019 (2000).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
evaluation will be assigned with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbation.  38 
C.F.R. § 4.71a, Code 5003 (2000).

Under Code 5201, where the motion of the arm is limited to 
shoulder level, a 20 percent rating is warranted.  Where 
motion of the arm is limited to midway between the side and 
shoulder level, a 30 percent rating is warranted if the 
affected shoulder is on the side of the major extremity, and 
a 20 percent rating is warranted if the shoulder is on the 
side of the minor extremity. Where motion of the arm is 
limited to only 25 degrees from the side, a 40 percent rating 
is warranted if the major extremity is affected, and a 30 
percent rating is warranted if it is the minor extremity that 
is affected.  38 C.F.R. § 4.71a, Code 5021 (2000).  

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I 
(2000).


Prior to January 6, 1997

Since his separation from service, the veteran has 
consistently complained of right shoulder pain.  On VA 
medical examination in October 1996, the examiner concluded 
that the veteran's right shoulder disability was productive 
of limitation of motion to 90 degrees with pain.  
Furthermore, evidence of a symptomatic right shoulder, 
including pain resulting in activity restrictions, was also 
documented in clinical records dated prior to surgery on 
January 6, 1997. 

The U.S. Court of Appeals for Veterans Claims has held that 
38 C.F.R. § 4.40 provides for a rating to be based on 
functional loss due to pain.  DeLuca v. Brown, 8 Vet.App. 
202, 205-206 (1995).  In view of the complaints of persistent 
right shoulder pain and moderate limitation of motion, the 
clinical findings prior to January 6, 1997 are consistent 
with a 20 percent evaluation for functional loss due to pain, 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and Code 
5201.

As noted previously, after the veteran underwent surgery in 
January 1997, he was awarded a temporary total convalescence 
rating for the period from January 6, 1997 to February 28, 
1997.  Therefore, resolving doubt in favor of the veteran, 
the Board concludes that the disability picture between July 
1, 1996 and January 6, 1997 more nearly approximates the 
criteria for a 20 percent "staged" rating under Code 5201 
for the dates cited above.  38 U.S.C.A. §§ 1155, 5107(a); 38 
C.F.R. §§ 3.321, 38 C.F.R. § 4.71a, Code 5201 (2000); 
Fenderson.

Since March 1, 1997

Although the veteran still maintains that the symptoms 
associated with his service-connected right shoulder disorder 
warrant an evaluation in excess of 10 percent, the 
preponderance of the evidence is against a finding that there 
has been clinical demonstration that the required criteria 
have been met.

During the most recent VA examination in September 1999, the 
veteran had normal range of motion of the right shoulder with 
no evidence of pain.  Motor and sensory examinations were 
normal.  Moreover, the examiner did not confirm the presence 
of weakness, incoordination, reduction of endurance or any 
other findings that would confirm that the veteran 
experiences pain upon motion.  X-ray studies of the right 
shoulder were essentially unremarkable.  

The 1999 examination findings do not indicate the shoulder 
limitation of motion required under Code 5201 for a rating in 
excess of 10 percent.  Since March 1, 1997 the medical 
evidence of record shows a right shoulder disability 
characterized by complaints of pain but little or no 
limitation of motion.  Despite clinical findings of 
degenerative changes, there was no indication of actual 
functional impairment in the right shoulder related to the 
arthritis.  The right shoulder arthritis, while a means to 
support the current 10 percent rating is not a sufficient 
basis upon which to assign a rating higher than 10 percent.

There is no evidence of ankylosis of the humerus and scapula 
or that they move as one piece.  Thus, it is inappropriate to 
rate the veteran under Code 5200.  Also there is no objective 
evidence of an impairment to the right humerus, therefore, an 
evaluation under Code 5202 is not warranted.  38 C.F.R. 
§ 4.71a (2000).

Also, although the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, require that the extent of the veteran's pain be 
considered when evaluating the severity of his right shoulder 
disability, pain, in and of itself, is not a sufficient basis 
to assign a rating higher than 10 percent where, as here, the 
right shoulder disorder is not being evaluated solely on the 
basis of this symptom, and the overwhelming majority of the 
other relevant findings pertaining to the right shoulder are 
unremarkable.  See e.g., Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  The fact remains that on examination the veteran had 
full active range of motion of his right shoulder with no 
evidence of pain on motion.  The evidence of record is 
negative for any objective showing of significant increased 
functional impairment due to reports of pain other than that 
contemplated by the current rating.  In fact, the record 
indicates that his right shoulder did not hinder him in the 
performance of his present employment at the USPS.  Further, 
he does not even approach the limitation of arm movement - no 
more than shoulder level - necessary to meet the minimum 
schedular requirements for a 20 percent evaluation under Code 
5201.  38 C.F.R. § 4.71 (2000).

In this case, the 10 percent disability rating is sufficient 
to compensate for such impairment.  Thus, the current level 
of disability shown is encompassed by the rating assigned and 
with due consideration to the provision of 38 C.F.R. § 4.7, 
an evaluation in excess of 10 percent is not warranted for 
the period since March 1, 1997.

VA has met its obligations with regard to the veteran's claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  Consideration has 
also been given to the dissatisfaction expressed regarding 
the most recent VA examination in September 1999.  However, 
the examination appears to be adequate in all respects and 
includes relevant medical history, clinical evaluation and X-
ray examination.  In addition the remaining relevant service 
and post-service medical and radiographic records on file 
clearly describe the right shoulder disability, therefore 
further examination is not indicated.  

The Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis.  Extraschedular 
ratings are awarded in the exceptional case where the 
schedular evaluations are found to be inadequate.  An 
extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).  In the present case, the 
veteran's right shoulder disability is not shown to have 
required hospitalization.  Further, although he has indicated 
that he experiences weakness in the right arm, it appears 
that he is able to perform his work at the USPS, without 
significant difficulty.  Thus, the Board concludes that a 
basis for an extraschedular rating has not been presented.

The Board therefore finds that a preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent, since March 1, 1997 and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

A rating of 20 percent between July 1, 1996 and January 6, 
1997 for chronic bursitis of the right shoulder with 
degenerative arthritis of the acromioclavicular joint with 
calcific tendonitis and roughening of the greater tuberosity, 
is granted, subject to controlling regulations governing the 
payment of monetary awards.

An evaluation in excess of 10 percent from March 1, 1997 for 
chronic bursitis of the right shoulder with degenerative 
arthritis of the acromioclavicular joint with calcific 
tendonitis and roughening of the greater tuberosity, is 
denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


